SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a–6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 PLX Technology, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transactions applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction. (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PLX TECHNOLOGY, INC. Notice of Annual Meeting of StockholdersTo Be Held May 26, 2010 To the Stockholders of PLX Technology, Inc.: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of PLX Technology, Inc., a Delaware corporation (the “Company” or “PLX”), will be held at the Company’s headquarters, 870 W. Maude Avenue, Sunnyvale, California, at 9:00 a.m., Pacific Daylight Time, on Wednesday, May 26, 2010, for the following purposes: 1. ELECTION OF DIRECTORS. To elect seven directors of the Company to serve until the 2011 annual meeting of stockholders or until their successors are elected and qualified. 2. APPROVAL OF AN AMENDMENT TO THE PLX TECHNOLOGY, INC. 2008 EQUITY INCENTIVE PLAN. To approve an amendment to the Company’s 2008 Equity Incentive Plan to increase the number of shares reserved for issuance thereunder from 1,200,000 shares to 2,700,000 shares. 3. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. To ratify the appointment of BDO Seidman, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2010. 4. OTHER BUSINESS. To transact such other business as may properly come before the annual meeting of stockholders and any adjournment or postponement thereof. The foregoing items of business are more fully described in the Proxy Statement which is attached hereto and made a part hereof. The Board of Directors has fixed the close of business on April 22, 2010 as the record date for determining the stockholders entitled to notice of and to vote at the 2010 Annual Meeting of Stockholders and any adjournment or postponement thereof. By Order of the Board of Directors, /s/ Ralph Schmitt Ralph Schmitt President, Chief Executive Officer and Director Sunnyvale, California April 27, 2010 WHETHER OR NOT YOU EXPECT TO ATTEND THE ANNUAL MEETING OF STOCKHOLDERS IN PERSON, YOU ARE URGED TO VOTE AS PROMPTLY AS POSSIBLE TO ENSURE YOUR REPRESENTATION AND THE PRESENCE OF A QUORUM AT THE ANNUAL MEETING. STOCKHOLDERS OF RECORD CAN VOTE THEIR SHARES BY USING THE INTERNET OR THE TELEPHONE. INSTRUCTIONS FOR USING THESE CONVENIENT SERVICES ARE SET FORTH ON THE ENCLOSED PROXY CARD. STOCKHOLDERS MAY ALSO VOTE THEIR SHARES BY MARKING, SIGNING, DATING AND RETURNING THE PROXY CARD IN THE ENCLOSED POSTAGE-PREPAID ENVELOPE. IF YOU SEND IN YOUR PROXY CARD AND THEN DECIDE TO ATTEND THE ANNUAL MEETING TO VOTE YOUR SHARES IN PERSON, YOU MAY STILL DO SO YOUR PROXY IS REVOCABLE IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE PROXY STATEMENT. TABLE OF CONTENTS Page INFORMATION CONCERNING SOLICITATION AND VOTING 1 PROPOSAL NO. 1 ELECTION OF DIRECTORS 4 PROPOSAL NO. 2 APPROVAL OF AN AMENDMENT TO THE 2008 EQUITY INCENTIVE PLAN 7 PROPOSAL NO. 3 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 15 PRINCIPAL ACCOUNTANT FEES AND SERVICES 16 BOARD AND CORPORATE GOVERNANCE MATTERS 17 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 21 EXECUTIVE COMPENSATION 24 REPORT OF THE AUDIT COMMITTEE 34 MANAGEMENT 35 RELATED PERSON POLICIES AND TRANSACTIONS 37 CODE OF BUSINESS CONDUCT AND ETHICS 38 STOCKHOLDER PROPOSALS 39 OTHER MATTERS 40 FORM 10-K ANNUAL REPORT 41 APPENDIX A PLX TECHNOLOGY, INC. 2008 EQUITY INCENTIVE PLAN (AMENDED AND RESTATED) A-1 APPENDIX B 2 COMPENSATION PLAN B-1 PLX TECHNOLOGY, INC. 870 W. Maude AvenueSunnyvale, California 94085 PROXY STATEMENT INFORMATION CONCERNING SOLICITATION AND VOTING General Information This Proxy Statement is furnished to the stockholders of PLX Technology, Inc., a Delaware corporation (the “Company” or “PLX”), in connection with the solicitation by the Board of Directors of the Company (the “Board” or “Board of Directors”) of proxies in the accompanying form for use in voting at the 2010 annual meeting of stockholders of the Company (the “Annual Meeting”) to be held on May 26, 2010 at the Company’s headquarters, 870 W. Maude Avenue, Sunnyvale, California, at 9:00 a.m., Pacific Daylight Time, and any adjournment or postponement thereof. The shares represented by proxies received, properly marked, dated, executed and not revoked will be voted at the Annual Meeting. Important Notice Regarding the Availability of Proxy Materials for the
